1                                                                         Honorable Timothy W. Dore
                                                                                           Chapter 7
2                                                                                           Ex Parte
3

4

5

6

7

8                                 UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF WASHINGTON
9

10    In Re:                                    )               Case No. 19-13634
                                                )
11    Adeil M. Abdelrahman,                     )
                                                )
12                                  Debtor,     )
      _________________________________________ )
13                                              )
      United States Trustee,                    )
14                                              )               Adversary No. 20-01022
                                   Plaintiff,   )
15                                              )
              v.                                )               EX PARTE MOTION FOR ENTRY OF
16                                              )               DEFAULT AND DEFAULT
      Adeil M. Abdelrahman,                     )               JUDGMENT; DECLARATION OF
17                                              )               MARTIN L. SMITH
                                   Defendant.   )
18                                              )
19
               Plaintiff United States Trustee hereby moves for an order of default and default judgment
20
     against defendant Adeil M. Abdelrahman (the “Defendant”). In support of this motion, the
21
     United States Trustee asserts and alleges as follows:
22
               1.     This motion is brought pursuant to Fed. R. Bankr. P. 7012 and 7055, and Fed. R.
23   Civ. P. 12 and 55.
24             2.     The Defendant filed a chapter 7 petition in the Western District of Washington on
25   October 3, 2019, initiating case no. 19-13634 (the “Main Case”).
26

                                                                          Office of the United States Trustee
                                                                              700 Stewart Street, Suite 5103
      EX PARTE MOTION FOR DEFAULT JUDGMENT- 1                                      Seattle, WA 98101-1271
                                                                       206-553-2000, 206-553-2566 (fax)

     Case 20-01022-TWD          Doc 4     Filed 04/20/20     Ent. 04/20/20 10:06:08         Pg. 1 of 7
1
            3.      The United States Trustee initiated the above-captioned adversary proceeding by
2
     filing a Complaint to Deny Debtor’s Discharge (the “Complaint”) on March 6, 2020.
3
            4.      A Summons and Notice of Pretrial Conference in an Adversary Proceeding (the
4    “Summons”) was issued by the Court on March 10, 2020. The Summons and the Complaint
5    were served on the Defendant by U.S. Mail at 32906 46th Court SW, Federal Way, WA 98023,
6    which was and still is the address for the Defendant set forth on the Official ECF docket in the
7    Main Case. The documents were also served on the Defendant’s bankruptcy attorney in the

8    Main Case, Ajibola O. Oladapo, at Dearbonn Law Offices, 1001 4th Avenue – Ste 3200, Seattle,

9    WA 98154. The service of the Summons and Complaint is evidenced by the Certificate of
     Service filed with the Court on March 11, 2020, as document no. 3 on the ECF docket.
10
            5.      Pursuant to Fed. R. Bankr. P. 7012 and the Summons, the Defendant was required
11
     to file and serve a motion or an answer to the Complaint within 30 days after the date of issuance
12
     of the Summons, i.e. on or before April 9, 2020. To date, no answer or other responsive
13
     pleading has been filed with the Court or received by the United States Trustee. Accordingly,
14
     the Defendant has failed to plead or otherwise defend as required by the Federal Rules of
15   Bankruptcy Procedure and the Federal Rules of Civil Procedure and the United States Trustee is
16   entitled to a judgment by default.
17          6.      Fed. R. Civ. P. 55(b)(2) (made applicable pursuant to Fed. R. Bankr. P. 7055)
18   requires at least three days’ notice of the application for default judgment where the party or the

19   party’s representative has made an appearance in the action. Otherwise, the default can be

20   sought ex parte based upon declarations or other evidence of the party’s failure to plead or
     otherwise defend. Here, there has been no appearance in this action by the Defendant, or any
21
     representative of the Defendant, and ex parte relief is appropriate. The Defendant’s requisite
22
     failure to plead or defend is evidenced by the attached Declaration of Martin L. Smith and the
23
     Official ECF docket for this action.
24
            7.      Filed concurrently herewith is an Order of Default, and a Default Judgment
25
     Denying Discharge.
26

                                                                          Office of the United States Trustee
                                                                              700 Stewart Street, Suite 5103
      EX PARTE MOTION FOR DEFAULT JUDGMENT- 2                                      Seattle, WA 98101-1271
                                                                       206-553-2000, 206-553-2566 (fax)

     Case 20-01022-TWD         Doc 4      Filed 04/20/20    Ent. 04/20/20 10:06:08          Pg. 2 of 7
1
            WHEREFORE, the United States Trustee respectfully requests that the Court enter an
2
     order for default and default judgment against the Defendant and for such other and further relief
3
     as the Court may deem just and proper.
4
            DATED this 20th day of April, 2020.
5
                                                          Respectfully submitted,
6
                                                          Gregory M. Garvin
7                                                         Acting United States Trustee for Region 18
8                                                         By:     /s/ Martin L. Smith
9                                                                Martin L. Smith, WSBA #24861
                                                                 Attorney for United States Trustee
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

                                                                        Office of the United States Trustee
                                                                            700 Stewart Street, Suite 5103
      EX PARTE MOTION FOR DEFAULT JUDGMENT- 3                                    Seattle, WA 98101-1271
                                                                     206-553-2000, 206-553-2566 (fax)

     Case 20-01022-TWD        Doc 4     Filed 04/20/20    Ent. 04/20/20 10:06:08          Pg. 3 of 7
1
                                 DECLARATION OF MARTIN L. SMITH
2

3
            I, Martin L. Smith, declare as follows:
4           1.      I am a trial attorney employed by the United States Department of Justice in the
5    Office of the United States Trustee, Region 18, Seattle, Washington. I represent the plaintiff,
6    Gregory M. Garvin, Acting United States Trustee for Region 18, in the above-captioned
7    adversary proceeding.

8           2.      I have personal knowledge of the facts set forth herein and, if called as a witness,

9    I would testify competently thereto.
            3.      To the best of my knowledge, Adeil M. Abdelrahman (the “Defendant”):
10
                    a.       has not appeared himself, or by a representative, in this action;
11
                    b.       was not a minor nor incapacitated at the time this action was commenced;
12
     and
13
                    c.       was not in the military service of the United States at the time this action
14
     was commenced or at any time since then. Attached hereto as Exhibit A is a true and correct
15   copy of a Military Status Report issued by the U.S. Department of Defense Manpower Data
16   Center verifying that it has no information indicating that the Defendant is currently on active
17   duty in any branch of the U.S. military.
18
19

20          I declare under penalty of perjury that the foregoing is true and correct.
            Executed this 20th day of April, 2020
21

22
                                                            /s/ Martin L. Smith
23                                                          Martin L. Smith

24

25

26

                                                                           Office of the United States Trustee
                                                                               700 Stewart Street, Suite 5103
      EX PARTE MOTION FOR DEFAULT JUDGMENT- 4                                       Seattle, WA 98101-1271
                                                                        206-553-2000, 206-553-2566 (fax)

     Case 20-01022-TWD          Doc 4    Filed 04/20/20      Ent. 04/20/20 10:06:08          Pg. 4 of 7
1

2

3

4

5

6

7

8
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
                                       EXHIBIT A
26

                                                              Office of the United States Trustee
                                                                  700 Stewart Street, Suite 5103
      EX PARTE MOTION FOR DEFAULT JUDGMENT- 5                          Seattle, WA 98101-1271
                                                           206-553-2000, 206-553-2566 (fax)

     Case 20-01022-TWD   Doc 4   Filed 04/20/20   Ent. 04/20/20 10:06:08        Pg. 5 of 7
Department of Defense Manpower Data Center                                                                                                                           Results as of : Apr-20-2020 11:57:45 AM

                                                                                                                                                                                                  SCRA 5.4




SSN:                          XXX-XX-9908
Birth Date:                   Dec-XX-1962
Last Name:                    ABDELRAHMAN
First Name:                   ADEIL
Middle Name:
Status As Of:                 Apr-20-2020
Certificate ID:               JRX57WXQLWWQS4R

                                                                               On Active Duty On Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                      Service Component

                   NA                                                   NA                                                     No                                                NA

                                                     This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                       Left Active Duty Within 367 Days of Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                      Service Component

                   NA                                                   NA                                                     No                                                NA

                                        This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

        Order Notification Start Date                       Order Notification End Date                                       Status                                      Service Component

                   NA                                                   NA                                                     No                                                NA

                                           This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955




                Case 20-01022-TWD                               Doc 4             Filed 04/20/20                     Ent. 04/20/20 10:06:08                            Pg. 6 of 7
The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.


The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. ? 501 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q33) via this URL: https://scra.dmdc.osd.mil/faq.xhtml#Q33. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. ? 521(c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC ? 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC ? 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC ? 101(d)(1).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.




               Case 20-01022-TWD                    Doc 4        Filed 04/20/20            Ent. 04/20/20 10:06:08                 Pg. 7 of 7
